DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
The Examiner conducted a prior art and double patent art search for the full scope of independent claims 31 and 50 (see “SEARCH 5” through “SEARCH 7” in the enclosed STN search notes), but did not find any applicable art.  The “SEARCH 7” includes a text search within the HCaplus and Casreact databases of STN for synonyms of the underlying compound of claims 31 and 50.  Therefore, the claims are free of the prior art and double patent art.
This application is in condition for allowance except for the presence of non-elected Group I claims 41-49, directed to an invention of Group I, that is non-elected without traverse.  Accordingly, claims 41-49 have been cancelled.  See Examiner’s Amendment, below.
The Restriction Requirement of March 24, 2020 is rendered moot given the cancelation of non-elected Group I claims 41-49.
Current Status of 16/678,760
Claims 31-40 and 50 have been examined on the merits.  Claims 31 and 50 are currently amended.  Claims 32-40 are previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ Reply and Claim Amendments of October 28, 2020.
The Examiner has reviewed the claim amendments and Reply of 10/28/2020.
The Examiner acknowledges receipt of Applicants’ corrected filing receipt and updated Application Data Sheet (ADS) of October 28, 2020.  These have been formally entered into the record.
The claim objection against claims 31-40 and 50 (see paragraph 15 of previous Office Action) is withdrawn since Applicants revised to -- wherein the crystalline form of the compound of Formula A has an X-ray powder diffraction pattern -- , as requested.
The claim objection against claim 50 (paragraph 16 of previous Office Action) is withdrawn since Applicants imported the limitations from non-elected claim 41 into amended claim 50, as requested.
Terminal Disclaimer
The Terminal Disclaimer against parent U.S. 10,519,142 B2, which Applicants filed on October 28, 2020, was received on 10/29/2020 and approved on 10/29/2020.
Thus, the non-statutory double patent rejection against U.S. 10,519,142 B2, is withdrawn (see paragraphs 18-19 of the previous Office Action), in light of said approved Terminal Disclaimer.
The parent patent U.S. 10,519,142 B2 cannot be used in a statutory double patent rejection.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adriana Burgy, Applicants’ Representative on February 18, 2021.
The application has been amended as follows:
Cancel non-elected Group I claims 41-49.  Applicants elected Group II claims 31-40 and 50 without traverse on April 23, 2020.  Group I is not subject to rejoinder since Applicants elected the Group II method of use (and not the Group I composition).
Delete claim 37 and replace with -- The method according to claim 31, wherein the one or more diseases is cancer. --  This cleans up the language from “the least one disease” to -- the one or more diseases -- to make abundantly clear that claim 37 further limits “one or more diseases” of base claim 31 to “cancer”.
Conclusion
Claims 31-40 and 50 are allowable as written for the rationale stated within paragraphs 21-24 of the Non-Final Office Action of August 6, 2020.  This “Reasons for Allowance” still applies for independent claims 31 and 50.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625